By the Court,

Sutherland, J.
The only questions in this case are: 1st. Whether a certain sum of $300, paid by the defendants to Dr. Farnan for the plaintiffs intestate, was properly credited by the referees to the defendants; and 2d. Whether the plaintiffs are entitled to interest on the balance found due to them.
It was not necessary for the defendants to produce Dr. Farnan, in order to prove his authority from the plaintiffs’ intestate to receive the money for him from the defendants. The admissions and declarations of the intestate were better evidence upon that point than would have been the testimony of the agent himself. There is no well founded objection, • therefore, to the character of the evidence. Whether it was sufficient to establish either the original authority of Farnan to receive the money for the intestate, or the subsequent assent to, or ratification of the act by him, was a question of fact for the referees to decide. Th^ey thought it sufficient, and I am inclined to the same opinion. At all events, the decision is not so clearly against the weight caf evidence as to authorize us to set aside the report on that grotand.
2d. As to interest. The plaintiffs’ demand appears\to have been an unliquidated account for work, labor and services. There is no evidence of its having been rendered to thes defendants before suit brougt. It certainly was not acquiescedSi?,— and the result shows that the plaintiffs claimed $300 more *180than the arbitrators have found to be due to them. They canno^ under such circumstances, he entitled to interest.
The motion to set aside the report of the referees, therefore, must be denied, but without costs.